UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7953


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK LAMAR WILLIAMS, a/k/a Rox,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:03-cr-00004-RLV-DSC-8; 5:08-cv-
00041-RLV)


Submitted:   March 28, 2013                 Decided:   June 10, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Lamar Williams, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roderick Lamar Williams seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and denying his motion to alter or amend that

judgment.        See Fed. R. Civ. P. 59(e).                       These orders are not

appealable       unless        a     circuit        justice       or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006);

Reid    v.     Angelone,       369    F.3d      363,      369    (4th       Cir.    2004).      A

certificate         of     appealability            will        not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the      merits,     a   prisoner      satisfies         this      standard    by

demonstrating         that     reasonable           jurists      would       find    that     the

district       court’s     assessment        of     the    constitutional            claims    is

debatable      or     wrong.         Slack   v.      McDaniel,         529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

               We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                                  Accordingly,

we deny Williams’ motion to place this appeal in abeyance, deny

his    motion    to      supplement       his       request      for    a    certificate       of

appealability, deny his motion for leave to file his motion to

supplement, deny a certificate of appealability, and dismiss the

appeal.        We dispense with oral argument because the facts and

legal    contentions         are     adequately        presented        in    the     materials

                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3